DETAILED ACTION
	This Office Action is in response to an Amendment, filed 03 May 2021, wherein Claims 70-89 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Independent Claim 70
Applicant argues the proposed combination fails to render obvious at least one limitation in this claim, the limitation(s) reciting:
“the customer service virtual area (i) represents a physical room and (ii) includes definitions of geometry that represent at least a geographic perimeter of the physical room of the customer service virtual area”
Applicant’s arguments are based on the premise that Lee’s teachings, mainly the friend’s list and surrounding border, are merely a list and outline and do not represent a physical room and has no definitions of geometry that represent at least a geographic perimeter of the physical room of the customer service virtual area.

The Examiner respectfully disagrees and finds these arguments unpersuasive. The newly added limitations are taught by the combination of Abraham in view of Yoakum. Abraham teaches (Abraham: Paragraphs [0031][0042][0046] describe how the location server 230 dynamically and automatically tracks/determines locations of collaboration devices and communicators, wherein each [physical] location comprises a respective collaboration space; Figs. 3-4 and Paragraphs [0045][0046][0056] describe how the location server 230 can include a grid of a building or other environment that is used to map participants to their respective locations within the grid – Fig. 4 conveying the virtual area of conference room and its participants within the room). Abraham does not explicitly disclose wherein the virtual area comprises a customer service virtual area. To this, the Examiner will rely upon Yoakum to disclose wherein the virtual area comprises a customer service virtual area (Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user). Thus, the Examiner finds that when Abraham’s collaboration system is modified to include the automated virtual support features put forth by Yoakum, the proposed combination teaches the above-argued limitation and the arguments unpersuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


 Claims 70, 77, 79, and 87-89 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 20070233785) in view of Yoakum et al. (US 20100162121), and further in view of Lee et al. (US 20100229106).

As to Claim 70, Abraham discloses a method implemented by one or more computers (Fig. 2 (230,260) and Paragraphs [0040]-[0042][0046][0052] describe a collaboration service implemented by location server 230 and collaboration server 260 (along with other devices) to facilitate collaboration for communicators located with geographic boundaries associated with one or more collaboration spaces), the method comprising: tracking a current real-world location of a user in a physical place comprising real-world geographic regions each of which is associated with a virtual service (Paragraphs [0031][0042][0046] describe how the location server 230 dynamically and automatically tracks/determines locations of collaboration devices and communicators, wherein each location comprises a respective collaboration space (i.e. virtual service); Figs. 3-4 and Paragraphs [0045][0046][0056] describe how the location server 230 can include a grid of a building or other environment that is used to map participants to their respective locations within the grid); based on a determination that the current real-world location of the user is in a respective one of the real-world geographic regions of the physical place, establishing a presence for the user in a virtual area and in a map view and automatically notifying participants in the virtual area (Paragraph [0052] provides an example of a user Erik entering a conference room xyz and the system automatically detecting his presence using location detection technologies, wherein the collaboration server sends/provides updates/alerts to the other participants; Paragraph [0046] describes how the location server tracks participants and maps the participants to their respective locations within the building grid, wherein this map can be displayed within a collaboration interface; Fig. 4 and Paragraphs [0056]-[0058] convey an exemplary map displayed within a collaboration interface, wherein the mapping and location information presented within the map 410 can be updated dynamically in real time); wherein the virtual area (i) represents a physical room and (ii) includes definitions of geometry that represent at least a geographic perimeter of the physical room of the customer service virtual area (Abraham: Paragraphs [0031][0042][0046] describe how the location server 230 dynamically and automatically tracks/determines locations of collaboration devices and communicators, wherein each [physical] location comprises a respective collaboration space; Figs. 3-4 and Paragraphs [0045][0046][0056] describe how the location server 230 can include a grid of a building or other environment that is used to map participants to their respective locations within the grid – Fig. 4 conveying the virtual area of conference room and its participants within the room); to a network node associated with the user, transmitting data representing the tracked current real-world location of the user in the physical place, wherein the data when received and processed by the network node causes the network node to display a first representation of the user on the network node in the map view (Paragraph [0046] describes how the location server tracks participants and maps the participants to their respective locations within the building grid, wherein this map can be displayed within a collaboration interface; Fig. 4 and Paragraphs [0056]-[0058] convey an exemplary map displayed within a collaboration interface, wherein the mapping and location information presented within the map 410 can be updated dynamically in real time).
Abraham does not disclose wherein the associated virtual service comprises a virtual interactive customer service; and wherein the virtual area comprises a customer service virtual area; wherein automatically notifying the other virtual participant(s) comprises automatically notifying a customer service representative who is available, to join the user in the customer service virtual area; and based on a determination that the user and the customer service representative are copresent in the customer service virtual area, administering a network connection supporting realtime communications between a network node associated with the customer service representative and the network node associated with the user.
In an analogous art, Yoakum discloses wherein the associated virtual service comprises a virtual interactive customer service (Paragraphs [0032]-[0035] describe a system for providing a virtual customer service for users navigating different virtual locations that are associated with real-life business enterprises); and wherein the virtual area comprises a customer service virtual area; wherein automatically notifying the other virtual participant(s) comprises automatically notifying a customer service representative who is available, to join the user in the customer service virtual area (Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user); and based on a determination that the user and the customer service representative are copresent in the customer service virtual area, administering a  (Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the collaboration system of Abraham, specifically the resources available/provided to a user when the user enters a particular location, with the techniques of Yoakum, specifically the features of automatically providing service support to the user when a user enters the virtual space.
The suggestion/motivation for doing so would have been to provide a fast, responsive support service that improves the user’s overall experience by providing relevant and helpful information to a user when entering a particular location.
	Abraham discloses displaying participant locations within the building grid in a map-view that can be displayed within a collaboration interface (Abraham: Paragraph [0046]). Yoakum discloses a view of the customer service virtual area that (ii) displays a virtual environment, and (iii) is associated with real time communications between the established presence of the user and the customer service representative in the customer service virtual area (Yoakum: Fig. 1 and Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user in the virtual environment). Abraham/Yoakum do not explicitly disclose the network node concurrently concurrently with a view of the customer service virtual area that is (i) distinct from the map view, (ii) displays a virtual environment that includes a displayed second representation of the user in the virtual area.
	In an analogous art, Lee discloses the network node concurrently displaying a first representation of the user on the network node in the map view concurrently with a view of the customer service virtual area that is (i) distinct from the map view, (ii) displays a virtual environment that includes a displayed second representation of the user in the virtual area (Fig. 4A and 4C and Paragraphs [0043]-[0047][0051][0052] provide two examples of interfaces depicting a map view mapping the users’ real-world locations concurrently with a virtual area; Paragraph [0041] describes how the friends list/presence may be configured to be presented as a chat dialogue).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the customer service virtual collaboration system of Abraham/Yoakum, specifically the map-view displays (displaying users’ geographic locations) and customer service virtual views, with the display techniques put forth by Lee, specifically the techniques of concurrently displaying map views of users’ real-world locations with a view of a virtual area distinct from the map view.
	The suggestion/motivation for doing so would have been to provide the user with customer assistance in the store (i.e. directions, routing, etc.), using the customer service virtual view, while allowing the user to monitor their respective location in the store using the map view, at the same time. Thereby improving the user experience in the store.

As to Claim 77, Abraham/Yoakum disclose wherein the customer service representative is a communicant (Yoakum, Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user). Motivation provided with reference to Claim 70.

As to Claim 79, Abraham/Yoakum disclose wherein the notifying comprises notifying the customer service representative that the user is present in the customer service virtual area (Yoakum, Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user). Motivation provided with reference to Claim 70.

Claims 87- 89 contain all the same elements as Claims 70, 77, and 79. Therefore, the same rationale applies equally. 

Claims 71-74, 78, and 80-86 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 20070233785), and Yoakum et al. (US 20100162121), in view of Lee et al. (US 20100229106), and further in view of Stanger et al. (US 20120066035).

(Yoakum, Paragraphs [0032]-[0035] disclose a customer support agent for assisting users in the virtual area); and the administering comprises administering a network connection between the help resource and the network node associated with the user (Yoakum, Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user).
Abraham/Yoakum/Lee do not disclose wherein the help resource comprises a self-help resource; and wherein the information is related to a physical place.
In an analogous art, Stanger discloses wherein the help resource comprises a self-help resource; and wherein the information is related to a physical place (Stanger, Figs. 2-3-5 and Paragraphs [0049][0053]-[0057] describe how the user can click on one or more cells to display various content item information associated with the venue to assist the user along with other indicators; See also Paragraph [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the System of Abraham/Yoakum/Lee, specifically the types of help resources provided to users in a particular location, with the techniques of Stanger, specifically the techniques of providing self-help resources that are pertinent to the physical location of the user. 


As to Claim 72, Abraham/Yoakum/Lee/Stanger disclose wherein the self-help resource is a network-based source of information relating to products associated with the physical place (Stanger, Figs. 2-3-5 and Paragraphs [0049][0053]-[0057] describe how the user can click on one or more cells to display various content item information associated with the venue to assist the user along with other indicators). Motivation provided with reference to Claim 71.

As to Claim 73, Abraham/Yoakum/Lee/Stanger disclose wherein the self-help resource provides information enabling the user to perform tasks comprising one or more of identifying products, checking product availability, comparing different products, submitting queries to and receiving query responses from a knowledgebase, reading user guides, and reading FAQs (Stanger, Figs. 2-3-5 and Paragraphs [0049][0053][0054] describe how the user can click on one or more cells to display various content item information associated with the venue to assist the user). Motivation provided with reference to Claim 71.

	As to Claim 74, Abraham/Yoakum/Lee/Stanger disclose further comprising depicting the self-help resource in the virtual area view on a viewscreen object (Stanger, Figs. 2-3-5 and Paragraphs [0049][0053][0054] describe how the user can click on one or more cells to display various content item information associated with the venue to assist the user). Motivation provided with reference to Claim 71.

As to Claim 78, Abraham/Yoakum/Lee/Stanger disclose based on the user’s current location in the respective real-world geographic region, automatically sending to the customer service representative a notification to join the user in the customer service virtual area (Abraham, Paragraphs [0031][0042][0046] describe how the location server 230 dynamically and automatically tracks/determines locations of collaboration devices and communicators; Figs. 3-4 and Paragraph [0052] describe how the location server 230 can include a grid of a building or other environment that is used to map participants to their respective locations within the grid) (Yoakum, Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user) (Stanger, Figs. 2 & 7 and Paragraphs [0053][0054][0064] convey the user’s position (ex. 706) on a map of the venue along with representative indicators (ex. 702-704) that are activated based on the user’s real-world location, wherein the indicators can provide additional helpful information when accessed on the application; Paragraph [0064] discloses how the indicators pop-up (deployed automatically) based on the user location being tracked by the remote server). Motivation provided with reference to Claim 70 (for Yoakum) and Claim 71 (for Stanger).

As to Claim 80, Abraham/Yoakum/Lee/Stanger disclose depicting in the customer service virtual area a respective object that is associated with a respective link that references a respective network resource providing information relating to contents of the respective real-(Stanger, Figs. 2 & 7 and Paragraphs [0053][0054][0064] convey the user’s position on a map of the venue along with the representative indicators associated with the particular locations in the venue that can provide the user with additional helpful information when accessed). Motivation provided with reference to Claim 71.

As to Claim 81, Abraham/Yoakum/Lee/Stanger disclose associating one or more customer service representatives with respective ones of the real-world geographic regions of the physical place (Stanger, Figs. 2 & 7 and Paragraphs [0053][0054][0064] convey the user’s position on a map of the venue along with the representative indicators associated with the particular locations in the venue that can provide the user with additional helpful information when accessed). Motivation provided with reference to Claim 71.

As to Claim 82, Abraham/Yoakum/Lee/Stanger disclose responsive to movement of the user into a particular one of the real-world geographic regions of the physical place, automatically notifying a respective one of the customer service representatives associated with the particular real-world geographic region to join the user in the customer service virtual area (Abraham, Paragraphs [0031][0042][0046] describe how the location server 230 dynamically and automatically tracks/determines locations of collaboration devices and communicators; Figs. 3-4 and Paragraph [0052] describe how the location server 230 can include a grid of a building or other environment that is used to map participants to their respective locations within the grid) (Stanger, Figs. 2 & 7 and Paragraphs [0053][0054][0064] convey the user’s position (ex. 706) on a map of the venue along with representative indicators (ex. 702-704) that are activated based on the user’s real-world location, wherein the indicators can provide additional helpful information when accessed on the application; Paragraph [0064] discloses how the indicators pop-up (deployed automatically) based on the user location being tracked by the remote server) (Yoakum, Paragraphs [0032]-[0035] disclose how the system automatically notifies a customer support agent that a user is in proximity to a particular area and/or has entered the store wherein the customer support agent may initiate a conversation with the user). Motivation provided with reference to Claim 70 (for Yoakum) and Claim 71 (for Stanger).

As to Claim 83, Abraham/Yoakum/Lee/Stanger disclose based on the tracked current real-world location of the user in a respective one of the real-world geographic regions of the physical place, automatically moving the presence of the user to a respective customer service virtual area that is associated with the real-world geographic region in which the user currently is located (Abraham, Paragraphs [0031][0042][0046] describe how the location server 230 dynamically and automatically tracks/determines locations of collaboration devices and communicators; Figs. 3-4 and Paragraph [0052] describe how the location server 230 can include a grid of a building or other environment that is used to map participants to their respective locations within the grid) (Stanger, Figs. 2 & 7 convey how the user’s avatar is moved in the virtual area based on the user’s real-world location in the various stores, venues, floors, etc.). Motivation provided with reference to Claim 71.



	As to Claim 85, Abraham/Yoakum/Lee/Stanger disclose further comprising depicting on the network node in the map view aisles and rows between shelves arranged in a layout, wherein the real-world geographic locations correspond to respective locations between intersections of respective ones of the aisles and rows (Abraham, Paragraphs [0031][0042][0046] describe how the location server 230 dynamically and automatically tracks/determines locations of collaboration devices and communicators; Figs. 3-4 and Paragraph [0052] describe how the location server 230 can include a grid of a building or other environment that is used to map participants to their respective locations within the grid) (Stanger, Figs. 2 & 7 convey how the user’s avatar is moved in the virtual area based on the user’s real-world location in the various stores, venues, floors, etc.). Motivation provided with reference to Claim 71.

As to Claim 86, Abraham/Yoakum/Lee/Stanger disclose responsive to a request received from the network node of the user to locate a particular item in the physical place, transmitting to the network node of the user instructions for displaying an indicator in the map view that shows where the particular item is located in relation to the real-world geographic regions of the physical place (Stanger, Figs. 10A & 10B and Paragraphs [0005][0069] describe the user requesting directions from the System for navigating the venue, floor, etc.). Motivation provided with reference to Claim 71.

Claims 75 and 76 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham and Yoakum, in view of Lee, and further in view of Boyer et al. (US 20030174830).

As to Claim 75, Abraham/Yoakum/Lee disclose the method of Claim 70, as cited above, Abraham/Yoakum/Lee do not disclose maintaining and managing lists of issues; and issuing the user a new ticket that tracks a particular issue and schedule support for the particular issue.
In an analogous art, Boyer discloses maintaining and managing lists of issues (Paragraphs [0022][0042][0072][0095] disclose various data the System maintains about customers including customer transactional history, service history, customer historical information, etc.); and issuing the user a new ticket  that tracks a particular issue and schedule support for the particular issue (Fig. 2 and Paragraphs [0056][0057][0079] describe the customer requesting assistance and the System scheduling an agent connection for a later time; Paragraph [0118] describes various examples of ways a customer can initiate the assistance request with the System).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify service support techniques of Abraham/Yoakum/Lee, specifically the service support in the virtual space, with the techniques of Boyer, specifically the issue ticketing and scheduling system.
The suggestion/motivation for doing so would have been to have a more organized service support system for handling service support issues in the virtual area, thereby leading to a more efficient service support system.

As to Claim 76, Abraham/Yoakum/Lee/Boyer disclose responsive to issuance of the new ticket, automatically sending a notification of the particular issue to the customer assistant (Boyer, Paragraphs [0070][0071] describe how the system prepares the human agent for interaction with the customer by providing pertinent information collected by the System to the human agent via screen pop or announcement). Motivation provided with reference to Claim 75.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Michaelis et al. (US 8589245) discloses a customer application for use when browsing in-store at a retail location – the application tracking the customer’s location and other attributes. Fugman et al. (US 20120296686) discloses a customer application that tracks the user location and determines when the user is in-store at a retail location in order to provide deals, information, and other things. Hurewitz (US 20140365334) discloses a customer application that tracks and monitor’s customer behavior while the customer is on the retail store premises.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735.  The examiner can normally be reached on IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459